Citation Nr: 0331924	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  00-19 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating greater than 30 percent from 
December 28, 1998, and greater than 70 percent from July 19, 
1999, for post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which assigned a 10 percent rating for 
post traumatic stress disorder (PTSD), effective December 28, 
1998, after granting service connection for this disability.  
During the pendency of this claim, the rating for the 
veteran's PTSD was increased to 30 percent, effective 
December 28, 1998, and to 70 percent, effective from July 19, 
1999.  Inasmuch as the benefit sought on appeal is a 100 
percent rating from the effective date of service connection 
for PTSD, the issue of entitlement to an initial rating in 
excess of 30 percent for the period from December 28, 1998, 
and greater than 70 percent from July 19, 1999, remains at 
issue.


REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2002).  The liberalizing provisions of the VCAA and 
the implementing regulations are applicable to the veteran's 
claim.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The record does not reflect that the RO has adequately 
complied with the notification requirements of the VCAA.  
Moreover, after the claims folder was forwarded to the Board, 
the veteran submitted documentation indicating that the 
Social Security Administration (SSA) has awarded him 
disability benefits based on PTSD.  The decision awarding 
such benefits and the records upon which the award was based 
must be obtained before the Board decides the issue on 
appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-371 
(1992).  

The Board further notes that in June 2002 the veteran 
submitted a formal claim seeking entitlement to a total 
disability rating based on individual unemployability (TDIU).  
Although the RO has responded to this claim, it apparently 
has not yet adjudicated the claim.  The TDIU claim should be 
adjudicated by the RO before the case is returned to the 
Board. 

In light of these circumstances, the case is REMANDED to the 
RO for the following:

1.  The RO should send to the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a).  The 
veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within one year of the date of the RO's 
letter and that he should inform the RO 
if he desires to waive the one-year 
period for response.

2.  The RO should attempt to obtain all 
pertinent evidence identified, but not 
provided by the veteran.  

3.  If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the 
veteran and his representative and 
request them to provide the outstanding 
evidence.

4.  In any event, the RO should obtain 
copies of any records pertaining to 
more recent treatment of the veteran 
for PTSD at the Mountain Home, 
Tennessee VA Medical Center.

5.  The RO should also obtain a copy of 
the SSA decision awarding the veteran 
disability benefits and copies of the 
records upon which the decision was 
based.

6.  Then, the RO should determine if 
any other development, to include a VA 
psychiatric examination, is indicated.

7.  When all indicated development has 
been completed, the RO should 
readjudicate the issue on appeal.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case to the veteran 
and his representative and afford them 
the requisite opportunity to respond.

8.  Unless it has been rendered moot, 
the RO should also adjudicate the claim 
for a TDIU and inform the veteran of 
his appellate rights with respect to 
this decision.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  All issues 
properly in appellate status should be returned to the Board 
at the same time.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The veteran need 
take no action until otherwise notified, but he may furnish 
additional evidence and argument on the matter the Board has 
remanded to the RO.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




